Wilson, Judge:
These appeals for reappraisement listed on the •schedule attached hereto and made a part hereof have been submited for decision upon the following stipulation entered into between •counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court:
*4931.The merchandise marked “A” and initialed BOA by Examiner E. 0. Alfano on the invoices herein consists of Thiamine Hydrochloride exported from Denmark to the United States, during the period September 14, 1961 through May 17, 1963, which was appraised on the basis of foreign value, as that value is defined in Section 402(c) of the Tariff Act of 1930, as amended by Section •8 of the Customs Administrative Act of 1938.
2.Thiamine Hydrochloride is on the final list promulgated by the Customs :Simplifications Act of 1956, published as T.D. 54521, in the Federal Register, issue of January 20,1958.
3.At the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale and sold to all purchasers in the principal market of Denmark, in the usuhl wholesale quantities and in the ordinary course of trg.de, for exportation to the United States, including the cost for all containers and coverings of whatever nature and •all other costs, charges, and expenses incident to placing the merchandise in •condition, packed ready for shipment to the United States was:
Period ■Dutiable value Basis
:9/14/61 to 11/9/61 U.S. $16.50 per kilo, CIF Export value
11/14/61 to 12/30/61 U.S. $16.25 per kilo, CIF Export value
.3/31/62 to 7/20/62 U.S. $15.00 per kilo, CIF Export value
8/28/62 to 10/31/62 U.S. $14.00 per kilo, CIF Export value
11/9/62 to 5/17/63 UjS. $13.00 per kilo, CIF Export value
These values are higher than the foreign values for the periods indicated.
4.These appeals for reappraisement, as enumerated in Schedule 1, annexed hereto, may be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such values for the respective periods of exportation were' as follows:
Period Value
9/14/61 to 11/ 9/61 U.S. $16.50 per kilo, CIF
11/14/61 to 12/30/61 U.S. $16.25 per kilo, CIF
3/31/62 to 7/20/62 U.S. $15.00 per kilo, CIF
8/28/62 to 10/31/62 U.S. $14.00 per kilo, CIF
11/ 9/62 to 5/17/63 U.S. $13.00 per kilo, CIF
Judgment will be entered accordingly.